Title: To Thomas Jefferson from James Monroe, 12 October 1786
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
New York Octr. 12. 1786.

Since my last I have receiv’d yours of the 9. of July. I advis’d you therein of the progress that had been made by Mister Jay in the Spanish negociation, that he had brought a project before Congress for shutting the Mississippi and not for opening it for the term of twenty five or thirty years combin’d with some commercial stipulations, the latter to be the price of the former, although admitted they opened no new port nor admitted us into those now open upon better terms than those we now enjoyed. Since this project was presented, the negociation has been more with Congress to repeal the ultimata than with Spain to carry the instructions into effect. I inform’d you of the proposition from Massachusetts for the repeal in Committee of the Whole. This was carried by Pennsylvania inclusive eastward, Maryland inclusive southward being  against it. Delaware was absent. In the house we mov’d to postpone the report of the Committee in order to take up propositions to the following effect. That the negotiation as to the Mississippi and the boundaries be taken out of the hands of the Secretary and committed to Carmichael. The following points to be agreed on there and afterwards concluded here. 1st that New Orleans be made an entrepot for exports, that they be shipp’d thence in the bottoms of America, Spain and France under the regulations of each party. 2d. That they pay at said port a duty of 2½ pr. centm. ad valorem to the crown of Spain as a compensation for port duties. 3d. That imports be prohibited. 4th. That the instructions of Annapolis be reviv’d as the basis of a treaty of commerce. 5th. That two additional commissioners be appointed with equal powers with the secretary to conclude the same. Upon this there was precisely the same division. The question was then taken on the report and carried by 7. states. Upon this the following proposition was mov’d, “is the repeal constitutionally carried by 7. states so as to give a new instruction materially different from the former” and set aside by the previous question. We are told he will proceed, but of this have no certain information. It is extraordinary he should have taken up the subject of trade, as powers upon principles that applied to all nations alike had already been given under a commission which had at the time his were, near one year to run to form a treaty with Spain, which were not repeal’d by these nor the subject mention’d except by a distant implication. I do suspect the business rests for the present untill the new Delegates take their seats, in which case he will be govern’d by circumstances. I suspect the point will ultimately be carried, but this is yet doubtful. I forgot above to mention the negotiation was to have been carried on in our propositions under the mediation of France. I sit out tomorrow for Virginia with Mrs. Monroe by land. My residence will be for the present in Fredericksburg. My attention is turn’d to Albemarle for my ultimate abode. The sooner I fix there the more agreeable it will be to me. I should be happy to keep clear of the bar if possible and at present I am wearied with the business in which I have been engag’d. It has been a year of excessive labor and fatigue and unprofitably so. What you find in the journals, especially the regulation of the coin, pass’d upon the report of the Board of treasury without examination, or with very little. Our minds were generally at the time otherwise engag’d. Mr. Madison and myself have been desirous if possible of forming an engagment for land in this State which would hereafter put us at ease. He promis’d me  to advise you of it, and to tell you of our little plan. If it were an object with you to your property in my estimation a better opportunity cannot present itself. I shall write you more fully on my arrival home on many publick affairs, which at present I have not leasure for. Tell Short he has the friendship of the delegation and always will have it. No appointment of secretary of legation will take place to that court and if one did he would have the good wishes of our State. I am affectionately your friend and servt.,

Jas. Monroe

